Citation Nr: 0602287	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-20 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, and from July 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision which, in 
pertinent part, denied service connection for PTSD, and found 
that no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for a bilateral foot disability.  In November 2001, the 
veteran filed a notice of disagreement.  In November 2002, 
the RO issued a statement of the case.  Thereafter, the 
veteran timely perfected his appeal in December 2002.

In August 2004, the Board remanded both of these issues.  As 
noted in the remand, the veteran's original claim for service 
connection for a bilateral foot disorder remained open, due 
to a timely filed notice of disagreement with the RO's prior 
decision in February 1998.  Thus, the RO was instructed to 
readjudicate this issue on the merits.  In addition, the 
Board's remand requested additional notice and evidentiary 
development to assist the veteran in presenting his claims 
herein.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's current bilateral foot disability, diagnosed as 
bilateral heel pain comparable with Achilles tendinitis, 
began many years after service and was not caused by any 
incident of service.




CONCLUSION OF LAW

A foot disability, on the right or left, was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a bilateral 
foot disability.  He alleges that this condition was incurred 
during his military service.  Specifically, he contends that 
this condition was incurred while he was stationed at Fort 
Jackson, South Carolina, during his second period of active 
duty service.  He claims that he suffered bilateral injuries 
to his heels, and that he was on crutches due to this injury 
for three weeks or more.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In reaching its determination herein, the Board notes that 
the veteran has not alleged that his bilateral foot 
disability was incurred during combat.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Historically, the veteran served on active duty in the Army 
from January 1964 to January 1966, and from July 1974 to 
April 1975.  A review of his service personnel records 
revealed that he was stationed at Fort Jackson, South 
Carolina, for purposes of undergoing basic combat training, 
from July 26, 1974 to September 27, 1974.  

The veteran's service medical records are completely silent 
as to any treatment for, or complaints of, any foot disorder.  
The separation examination from his first period of service, 
performed in January 1966, noted that his lower extremities 
and feet were normal.  A medical history report, completed 
pursuant to his separation examination, denied any history of 
foot trouble.

A physical examination relating to his second period of 
service, performed in April 1974, noted that his lower 
extremities and feet were normal.  His final separation 
examination, performed in April 1975, noted that his lower 
extremities and feet were normal.  A medical history report, 
completed at that time, denied any history of foot trouble.

In October 1996, the veteran filed his initial claim seeking 
service connection for a bilateral foot disability.  In 
support of his claim, the RO has obtained private and VA 
treatment records identified by the veteran.  

A VA physical examination, performed in November 1984, noted 
the veteran's complaints of left hip pain.  It was silent, 
however, as to any complaints or diagnoses of a foot 
disorder.  Post service private physical examinations, 
performed in August 1988 and in July 1990, were silent as to 
any complaints relating to the veteran's feet.  Moreover, 
these physical examinations noted that the veteran's lower 
extremities were normal. 

In December 1996, the veteran was scheduled for a VA general 
medical examination.  The report noted that the veteran was 
employed as a truck driver, and had been employed for the 
past twenty-three years.  The report noted his history of the 
muscles being torn from his heels on both sides during basic 
training in 1974.  X-ray examination of the feet revealed 
increased calcaneal arch suggesting pes cavus deformity.  
There was also degenerative osteoarthritis of the first 
metaphalangeal joint, bilaterally, and deformity of the 
proximal phalanx of the fifth toes bilaterally, secondary to 
old healed fractures.  The report concluded with a diagnosis 
of bilateral heel pain most comparable with Achilles 
tendinitis or heel spurs causing daily pain.  The examiner 
also noted the veteran's narrative history of chronic daily 
pain since basic training.  

Based upon its review of the claims file, the Board concludes 
that there is no evidence of a chronic foot disability, on 
the right or left, having been incurred or aggravated during 
service.  The first documented medical evidence of a foot 
disorder is the VA examination performed in 1996, thirty 
years after the veteran's discharge from the service.  
Moreover, this examination follows multiple post service 
physical examinations showing normal findings for the 
veteran's lower extremities.

The veteran attributes his current bilateral foot disability 
to his active duty service.  However, as a layman, the 
veteran does not have competence to provide a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's current bilateral foot disability, diagnosed as 
bilateral heel pain comparable with Achilles tendinitis, 
began many years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for the veteran's 
bilateral foot disability, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The December 1999, January 2001 and August 2004 letters from 
the RO, the February 1998 RO decision, the November 2002 
statement of the case (SOC), the June 2005 supplement SOC, 
and the Board's prior remand in August 2004, advised the 
veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
August 2004 letter specifically asked for any evidence in the 
veteran's possession that pertains to his claim.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  In making this determination, the Board 
notes that the Veterans Claims Assistance Act of 2000 was 
enacted after the RO's initial adjudication in this matter in 
February 1998.  Moreover, the content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Most recently, in September 
2004, the veteran indicated that he had no additional 
evidence to submit in support of his claim herein. Thus, the 
Board considers any defect in the timing of the notice 
provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The Board does not find that a VA 
examination to discuss the etiology of the veteran's current 
bilateral foot condition is necessary in this matter based 
upon the lack of any inservice medical evidence of an injury, 
and the lack of any post service medical evidence noting this 
injury for a period of thirty years.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.


REMAND

The veteran is seeking service connection for PTSD.  After 
reviewing the veteran's claims folder, the Board concludes 
that additional development is necessary in order to comply 
with the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Stegall v. West, 11 Vet. App. 268 
(1998).

As noted in the Board's prior remand, dated in August 2004, 
the veteran has provided sufficient evidence and details to 
attempt verification of his claimed inservice stressor 
events.  Specifically, the veteran has alleged stressors 
including coming under enemy sniper fire on several 
occasions, losing close friends, and witnessing injured women 
and children.  Moreover, the veteran's service personnel 
records confirm service in Vietnam from October 4, 1965, to 
January 11, 1966, as well as his assignment during these 
incidents to C Battery, 6th Battalion, 14th Artillery.  

Although previously requested, the RO failed to attempt to 
verify the veteran's claimed stressors with the U.S. Armed 
Services Center for Unit Research Records, (which now 
apparently identifies itself as the U.S. Army and Joint 
Services Records Research Center).  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran (or claimant), as 
a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court also held that the Board errs in failing 
to ensure compliance with remand orders of the Board or the 
Court. Id.

Consequently, this case must again be remanded for further 
adjudication, namely, the RO must further attempt to verify 
the veteran's claimed stressors with the U.S. Armed Services 
Center for Unit Research Records (USASCURR).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should prepare a request to 
the Records Research Center in 
Alexandria, Virginia, for all available 
unit records for C Battery, 6th 
Battalion, 14th Artillery, for the time 
period from October 4, 1965 to January 
11, 1966, as would reflect its 
operations, casualties, and coming under 
fire.  If the Records Research Center is 
unable to provide any additional 
evidence, that should be stated for the 
record.  

2.  If any inservice stressor is 
verified, the veteran should undergo a VA 
compensation examination to determine the 
existence and etiology of his PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  Any diagnosis of 
PTSD must be in accordance with the 
standards of DSM-IV.  If PTSD is 
diagnosed, the examiner should clearly 
identify the events which are considered 
stressors supporting the diagnosis, and 
fully explain why the stressors are 
considered sufficient under the standards 
of DSM-IV.
 
3.  Thereafter, the RO should 
readjudicate the veteran's claim and, if 
the veteran remains dissatisfied with the 
outcome of the adjudication of the claim, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case covering all the 
pertinent evidence, law and regulatory 
criteria.  They should be afforded a 
reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


